[Cite as Mangen v. Mangen, 2021-Ohio-3693.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 PATRICIA D. MANGEN                                 :
                                                    :
         Plaintiff-Appellee                         :   Appellate Case No. 29112
                                                    :
 v.                                                 :   Trial Court Case No. 2010-DR-369
                                                    :
 DOUGLAS J. MANGEN                                  :   (Appeal from Domestic Relations Court)
                                                    :
         Defendant-Appellant                        :
                                                    :

                                               ...........

                                               OPINION

                           Rendered on the 15th day of October, 2021.

                                               ...........

KEITH R. KEARNEY, Atty. Reg. No. 0003191, 40 North Main Street, Suite 2160, Dayton,
Ohio 45423
      Attorney for Plaintiff-Appellee

MICHAEL J. DAVIS, Atty. Reg. No. 0046953, 8567 Mason Montgomery Road, Suite 33,
P.O. Box 1025, Mason, Ohio 45040
      Attorney for Defendant-Appellant

                                              .............




TUCKER, P.J.
                                                                                      -2-




      {¶ 1} Appellant, Douglas J. Mangen, appeals from a judgment of the Montgomery

County Court of Common Pleas, Domestic Relations Division, ordering an increase in his

child support obligation. Because we find the trial court erred as a matter of law, we

reverse and remand for further proceedings in accordance with this opinion.



                         I.     Facts and Procedural Background

      {¶ 2} Patricia D. and Douglas Mangen were divorced in January 2012. Relevant

to this appeal, the parties entered into a shared parenting agreement which provided each

party with equal parenting time with the parties’ two minor children. Douglas was

designated as the child support obligor and, by agreement, he was ordered to $290 per

month per child.1 At that time, Douglas’s income was $119,000 per year and Patricia’s

annual income was $74,464.

      {¶ 3} On June 8, 2020, the Child Support Enforcement Agency (CSEA) notified the

parties’ that their older child was eligible to be adjudicated as emancipated and of the

right to present a challenge to this determination. The CSEA also notified the parties

that it would conduct a hearing to review the remaining child support obligation and

withholding order. The parties were notified to provide certain financial information for

the hearing. The hearing was conducted on August 28, 2020; both parties testified and

presented evidence. At the time of the hearing, Douglas’s annual income was $144,583

and Patricia’s was $89,595.



1
 This amount represented a downward deviation of $7,463 (52%) of Douglas’s calculated
child support obligation.
                                                                                            -3-


         {¶ 4} On October 8, 2020, the magistrate issued a decision awarding a 10%

downward deviation on Douglas’s support obligation, which resulted in a child support

payment of $935.38 per month.2 Douglas’s objections were overruled by the trial court,

and the court adopted the magistrate’s calculation of the support obligation. Douglas

timely appeals.



                      II.    Child Support Calculation Under R.C. 3119.24

         {¶ 5} Douglas’s first assignment of error states:

         THE TRIAL COURT [ERRED] AS A MATTER OF LAW AND AS A MATTER

         OF FACT IN THE MANNER AND METHOD IT CALCULATED FATHER’S

         CHILD SUPPORT OBLIGATION.

         {¶ 6} Douglas asserts that the trial court abused its discretion in its calculation of

his child support obligation.      In support, he first argues there was no change in

circumstances to support a modification. He further asserts that he was entitled to a

downward deviation of 52% because he had equal parenting time with the child.

Douglas also claims he makes significant in-kind contributions to the child’s upkeep,

which supported a downward deviation. Finally, he claims Patricia has a second job,

and thus has more income than she claimed at the support hearing, which rendered the

child support worksheet invalid.

         {¶ 7} We review child support decisions under an abuse of discretion standard.

Booth v. Booth, 44 Ohio St.3d 142, 144, 541 N.E.2d 1028 (1989). The decision whether

to deviate from the child support guidelines and worksheet is a discretionary matter and


2
    This amount included $20.51 for cash medical support and $18.34 for processing fees.
                                                                                       -4-


will not be reversed absent an abuse of discretion. Hattenbach v. Watson, 2d Dist.

Montgomery No. 27071, 2016-Ohio-5648, ¶ 14, citing Havens v. Havens, 10th Dist.

Franklin No. 11AP-708, 2012-Ohio-2867, ¶ 6. An abuse of discretion occurs when the

trial court exhibits an attitude that is unreasonable, arbitrary, or unconscionable. AAAA

Ents., Inc. v. River Place Community Urban Redevelopment Corp., 50 Ohio St.3d 157,

161, 553 N.E.2d 597 (1990).

      {¶ 8} “[T]he amount of child support that would be payable under a child support

order, as calculated pursuant to the basic child support schedule and applicable

worksheet through the line establishing the actual annual obligation, is rebuttably

presumed to be the correct amount of child support due.” R.C. 3119.03. However,

when a case involves shared parenting, R.C. 3119.24 permits a trial court to deviate from

the guideline calculation if that amount “would be unjust or inappropriate to the children

or either parent and therefore not in the best interest of the child because of the

extraordinary circumstances of the parents or because of any other factors or criteria set

forth in section 3119.23 of the Revised Code.”        “Extraordinary circumstances,” as

provided in R.C. 3119.24(B), include the following:

      (1) The ability of each parent to maintain adequate housing for the children;

      (2) Each parent's expenses, including child care expenses, school tuition,

      medical expenses, dental expenses, and any other expenses the court

      considers relevant;

      (3) Any other circumstances the court considers relevant.

      {¶ 9} The factors identified in R.C. 3119.23 include:

      (A) Special and unusual needs of the child or children, including needs
                                                                                  -5-


arising from the physical or psychological condition of the child or children;

(B) Other court-ordered payments;

(C) Extended parenting time or extraordinary costs associated with

parenting time, including extraordinary travel expenses when exchanging

the child or children for parenting time;

(D) The financial resources and the earning ability of the child or children;

(E) The relative financial resources, including the disparity in income

between parties or households, other assets, and the needs of each parent;

(F) The obligee's income, if the obligee's annual income is equal to or less

than one hundred per cent of the federal poverty level;

(G) Benefits that either parent receives from remarriage or sharing living

expenses with another person;

(H) The amount of federal, state, and local taxes actually paid or estimated

to be paid by a parent or both of the parents;

(I) Significant in-kind contributions from a parent, including, but not limited

to, direct payment for lessons, sports equipment, schooling, or clothing;

(J) Extraordinary work-related expenses incurred by either parent;

(K) The standard of living and circumstances of each parent and the

standard of living the child would have enjoyed had the marriage continued

or had the parents been married;

(L) The educational opportunities that would have been available to the child

had the circumstances requiring a child support order not arisen;

(M) The responsibility of each parent for the support of others, including
                                                                                      -6-


      support of a child or children with disabilities who are not subject to the

      support order;

      (N) Post-secondary educational expenses paid for by a parent for the

      parent's own child or children, regardless of whether the child or children

      are emancipated;

      (O) Costs incurred or reasonably anticipated to be incurred by the parents

      in compliance with court-ordered reunification efforts in child abuse,

      neglect, or dependency cases;

      (P) Extraordinary child care costs required for the child or children that

      exceed the maximum state-wide average cost estimate as described in

      division (P)(1)(d) of section 3119.05 of the Revised Code, including

      extraordinary costs associated with caring for a child or children with

      specialized physical, psychological, or educational needs;

      (Q) Any other relevant factor.

      {¶ 10} Douglas correctly claims that while the magistrate found that a modification

in child support was warranted due to a substantial change in circumstances, the

magistrate’s decision failed to specify the nature of that change. However, the trial

court’s decision addressed this issue upon Douglas’s objections and noted that the

income of the parties had substantially changed so as to warrant modification.

      {¶ 11} When the amount of child support as recalculated on the worksheet is more

than 10% greater than the amount of child support required to be paid pursuant to the

existing child support order, the deviation from the recalculated amount shall be

considered by the court as a change of circumstance substantial enough to require a
                                                                                       -7-


modification of the child support amount. R.C. 3119.79(A). The trial court's judgment

entry in this case demonstrates that it considered the deviation from the recalculated

amount to be a substantial change of circumstance, although it did not describe it using

that terminology.

       {¶ 12} We agree with the trial court’s conclusion. The prior child support order

required Douglas to pay $290 per month per child as his support obligation. The new

child support worksheet set the current yearly obligation at $10,758.41, or $896.53 per

month. This amount was clearly more than 10% greater than the prior obligation. Even

if the current obligation were calculated with a 52% downward deviation, the newly

calculated obligation would be almost 50% greater than the $290 obligation set forth in

the original decree of shared parenting. Based upon this record, we find no abuse of

discretion in the trial court’s finding of a substantial change in circumstances.

       {¶ 13} Douglas next claims he discovered Patricia has a second job and earns

more money per year than she disclosed to the court. However, the record does not

contain any competent, credible evidence to support this claim, and thus, the court did

not abuse its discretion in failing to give credit to this assertion.

       {¶ 14} Douglas also contends that he was entitled to a deviation due to significant

in-kind contributions he makes toward the child’s upkeep. The trial court noted that the

parties equally split the child’s expenses. However, there was also competent evidence

that both of the parties individually provide for the child. The court found that Douglas

“occasionally allow[ed] [the minor child] to use his credit card to golf and buy lunch,

amounting to approximately $100 per month.” Additionally, the court noted that Douglas

gifted a car to the child and that Douglas paid “the costs associated with the cars [sic]
                                                                                        -8-


general upkeep such as oil changes, tires and depreciation.” But the evidence showed

that the parties split the cost of insurance for the car. Also, there was evidence that

Patricia paid for the child’s phone bill and often paid for other items without requesting

reimbursement from Douglas. The court found that “[t]hese additional costs balance one

another out, and do not constitute in-kind contributions warranting a further child support

deviation.” We cannot say that this conclusion constituted an abuse of discretion.

       {¶ 15} Finally, Douglas contends he was entitled to a downward deviation of 52%

as provided for in the shared parenting agreement, because he had equal parenting time

with the child and paid 50% of the child’s expenses. However, he points to no law

requiring a strict deviation reflecting the proportion of parenting time enjoyed by an

obligor. Instead, as set forth above, the trial court may determine whether a deviation,

either upward or downward, is appropriate under R.C. 3119.24. The amount of that

deviation is discretionary, and there is no law requiring a 52% reduction due to equal

parenting time.

       {¶ 16} The record demonstrates the trial court granted a 10% downward deviation

to Douglas under the authority of either R.C. 3119.051 or R.C. 3119.231(A).3 However,

after considering the R.C. 3119.23 and R.C. 3119.24 factors, the court declined to order

any further deviation from the guideline child support amount. In denying any further

deviation, the court specifically noted the income disparity between the parties, namely

that Douglas’s income was over $54,000 more than Patricia’s annual income. The court

also noted that Patricia paid for the child’s health insurance coverage.


3
  As discussed in the resolution of the second assignment of error, we cannot determine
from the record whether the 10% deviation represented the mandatory deviation required
by R.C. 3119.051 or a discretionary deviation under R.C. 3119.231(A).
                                                                                        -9-


      {¶ 17} Ultimately, Douglas disagrees with the weight the trial court afforded to the

various factors in R.C. 3119.23 and R.C. 3119.24 in determining whether to grant an

additional downward deviation from the guideline child support amount. Despite his

argument that his equal parenting time should weigh more heavily in favor of reducing his

child support obligation, the child support statutes, with the exception of R.C. 3119.051,

vest the trial court with the discretion to determine when and whether to grant a deviation

from the guideline child support amount. While Douglas disagrees with the trial court's

determination, he does not demonstrate that the court abused its discretion in weighing

the statutory factors and denying any further deviation from the guideline child support

amount.

      {¶ 18} The first assignment of error is overruled.



            III.   Downward Deviation Under R.C. 3119.051 and R.C. 3119.231

      {¶ 19} The second assignment of error raised by Douglas states:

      THE TRIAL COURT ERRED BY FAILING TO ISSUE FINDINGS OF FACT

      AND CONCLUSIONS OF LAW WHEN NOT GRANTING AN ADDITIONAL

      DEVIATION       TO    CHILD     SUPPORT       PURSUANT       TO    SECTION

      3119.23[1](B) EVEN THOUGH FATHER WAS GRANTED IN EXCESS OF

      147 OVERNIGHTS.

      {¶ 20} Douglas asserts the trial court failed to comply with the provisions of R.C.

3119.231(B).

      {¶ 21} We first address Patricia’s claim that Douglas has waived this issue on

appeal because he failed to raise it in his objections to the magistrate’s decision. Civ.R.
                                                                                          -10-


53(D)(3)(b)(iv) provides, “[e]xcept for a claim of plain error, a party shall not assign as

error on appeal the court's adoption of any factual finding or legal conclusion, whether or

not specifically designated as a finding of fact or conclusion of law under Civ.R.

53(D)(3)(a)(ii), unless the party has objected to that finding or conclusion as required by

Civ.R. 53(D)(3)(b).” “In appeals of civil cases, the plain error doctrine is not favored” and

should be applied only when the “error, to which no objection was made at the trial court,

seriously affects the basic fairness * * *” of the proceeding. Roemmich v. Roemmich, 2d

Dist. Greene No. 07-CA-99, 2008-Ohio-6047, ¶ 10, quoting Goldfuss v. Davidson, 79

Ohio St.3d 116, 679 N.E.2d 1099 (1997), syllabus. Because Douglas failed to object to

the magistrate’s failure to comply with the fact-finding requirement of R.C. 3119.231(B),

he has waived all but plain error in the court's adoption of the decision.

       {¶ 22} In order to determine whether the trial court committed plain error, we must

address R.C. 3119.051 and R.C. 3119.231.          Both of these statutes, which became

effective in March 2019, provide for downward deviations in child support in addition to

the statutory provisions discussed in the first assignment of error. R.C. 3119.051 states:

       (A) Except as otherwise provided in this section, a court or child support

       enforcement agency calculating the amount to be paid under a child support

       order shall reduce by ten per cent the amount of the annual individual

       support obligation for the parent or parents when a court has issued or is

       issuing a court-ordered parenting time order that equals or exceeds ninety

       overnights per year. This reduction may be in addition to the other

       deviations and reductions.

       {¶ 23} R.C. 3119.231 provides:
                                                                                           -11-


      (A) If court-ordered parenting time exceeds ninety overnights per year, the

      court shall consider whether to grant a deviation pursuant to section

      3119.22 of the Revised Code for the reason set forth in division (C) of

      section 3119.23 of the Revised Code. This deviation is in addition to any

      adjustments provided under division (A) of section 3119.051 of the Revised

      Code.

      (B) If court-ordered parenting time is equal to or exceeds one hundred forty-

      seven overnights per year, and the court does not grant a deviation under

      division (A) of this section, it shall specify in the order the facts that are the

      basis for the court's decision.4

      {¶ 24} Despite containing a similar threshold of parenting time of 90 overnights,

the R.C. 3119.051 10% downward deviation is a separate issue from the R.C.

3119.231(A) consideration of whether to grant an additional downward deviation. The

first is an automatic adjustment while the second is a discretionary decision centered on

whether R.C. 3119.23(C) justifies an additional downward deviation. The use of the

word “shall” in R.C. 3119.051 indicates a 10% downward deviation is a mandatory

adjustment to the child support worksheet when the obligor parent has overnight

parenting time 90 or more times per year. See Caleshu v. Caleshu, 10th Dist. Franklin

No. 19AP-742, 2020-Ohio-4075, ¶ 23. Conversely, the language of R.C. 3119.231(A)

indicates the court has discretion concerning whether an additional downward deviation

is justified due to “[e]xtended parenting time or extraordinary costs associated with



4
 All of these statutory provisions are addressed solely to downward deviations, whereas
R.C. 3119.23 and R.C. 3119.24 may result in either upward or downward deviations.
                                                                                          -12-


parenting time” as set forth in R.C. 3119.23(C). However, if the court does not grant the

R.C. 3119.231(A) additional deviation and overnight parenting time equals or exceeds

147 nights, the court must specify the facts that are the basis for the court's decision to

deny further deviation.    In other words, the enactment of these statutory provisions

created three new deviation thresholds for a trial court’s consideration: (1) 90 or more

overnights mandates a 10% downward adjustment to child support without any

consideration of other deviation factors (R.C. 3119.051); (2) 91 or more overnights

compels the judge to consider whether to grant an additional downward deviation in

addition to the mandatory adjustment (R.C. 3119.231(A)); and (3) 147 overnights triggers

the requirement the trial court provide an explanation for its decision to deny further

deviation (R.C. 3119.231(B)).

       {¶ 25} In this case, there is no dispute Douglas was entitled to the R.C. 3119.051

automatic 10% deviation because he had more than 90 overnights with the child.

Further, R.C. 3119.231(A) entitled him, at the very least, to trial court consideration of an

additional deviation under R.C. 3119.23(C). And since it is undisputed that Douglas

exercises at least 147 overnights with the child each year, he was entitled to an

explanation for any decision not to grant the additional R.C. 3119.231(A) deviation. R.C.

3119.231(B).

       {¶ 26} The trial court’s decision contains the following language concerning the

above-cited statutory provisions:

               Douglas is entitled to a 10% deviation for having at least 90

       overnights of parenting time with [the minor child], which is reflected on Line

       19 of the Child Support Worksheet.
                                                                                        -13-


                ***

                Pursuant to R.C. 3119.231(A), Douglas has received a deviation for

       having more than 90 overnights per year with [the minor child], [but he

       argues that he is entitled to further deviation based upon his equal parenting

       time.]

                ***

                Douglas’s equal parenting time in and of itself, however, does not

       warrant an automatic reduction in child support, nor does the fact that the

       Decree deviated from child support based on this extended parenting time

       relieve the court of its duty to review child support.     See, Glassner v.

       Glassner, 160 Ohio App.3d 648, 2005-Ohio-7625, 828 N.E.2d 642, ¶ 48

       (5th Dist.); Mossing-Landers v. Landers, 2016-Ohio-7625, 73 N.E.3d 1060.

       ¶ 46 (2d Dist.).5

       {¶ 27} According to the Ohio Department of Jobs and Family Services Child

Support Guideline Manual, Revised March of 2019, the R.C. 3119.051 deviation is

provided for on Line 19 of the Ohio Child Support Worksheets while the R.C. 3119.231

deviation is provided for on Line 25(b). A review of the child support worksheet attached

to the court’s decision provides for a 10% deviation on Line 19, which as stated above, is

for the R.C. 3119.051 mandatory adjustment. The Line 25(b) deviation adjustment set

forth in the child support worksheet was left blank.

       {¶ 28} However, both the magistrate’s decision and the decision of the trial court


5
  With the enactment of R.C. 3119.051, an obligor parent, as discussed, is entitled to an
automatic reduction in child support when the parties share equal parenting time. Thus,
this language used by the court is technically incorrect.
                                                                                        -14-


expressly state that the 10% downward deviation provided to Douglas was awarded

pursuant to R.C. 3119.231(A).

       {¶ 29} Given the trial court’s express statement regarding the 10% deviation, it is

clear the trial court was aware it was required to provide Douglas with this mandatory

adjustment.     However, by stating the adjustment was provided as required by R.C.

3119.231(A), the trial court’s decision creates confusion that cannot be resolved on this

record. Thus, while it appears that the trial court appropriately awarded the 10% automatic

adjustment, it is not clear whether it did so under the correct statute. This necessarily

leads to the conclusion that, if the court gave a 10% reduction under R.C. 3119.231(A), it

erred as a matter of law in failing to give the R.C. 3119.051 automatic 10% reduction.

We find this circumstance constitutes plain error.

       {¶ 30} As stated above, child support is a matter committed to the sound discretion

of the trial court. However, in exercising its discretion, a trial court may not, as here,

commit an error of law. See State v. Boles, 187 Ohio App.3d 345, 2010-Ohio-278, 932

N.E.2d 345, ¶ 26 (2d Dist.).

       {¶ 31} Douglas’s second assignment of error is sustained. Upon remand, the trial

court shall properly provide Douglas a downward deviation of 10% in accord with R.C.

3119.051. The court shall also consider whether Douglas is entitled to an additional

downward deviation under R.C. 3119.231(A). If the court does not grant the additional

deviation, it shall state the basis for this denial as required by R.C. 3119.231(B). This

opinion should not be construed as requiring the court to grant or deny an additional

deviation under R.C. 3119.231(A), but merely to undertake the evaluation required by

that statute.
                                                                                       -15-




                                      IV.    Conclusion

      {¶ 32} Douglas’s second assignment of error being sustained, the judgment of the

trial court is reversed and remanded for further proceedings in accord with this opinion.



                                     .............



DONOVAN, J. and EPLEY, J., concur.




Copies sent to:

Keith R. Kearney
Michael J. Davis
Hon. Denise L. Cross